                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STEVEN PODKULSKI,

                       Plaintiff,

 v.                                               Case No. 3:18-CV-214-NJR-MAB

 SYLVIA LANE,

                       Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        The matter is before the Court sua sponte for case management purposes. Plaintiff

Steven Podkulski filed suit in the Southern District of Illinois on November 27, 2017,

along with a motion to proceed in forma pauperis (“IFP”). Podkulski v. Trost, et al., Case No.

17-cv-1284-NJR-GCS (S.D. Ill.) Docs. 1, 2. Podkulski listed his address as a home on Ocean

Street in Lynn, Massachusetts, and insinuated that he was not incarcerated. Id. at Docs. 1,

2, 3.

        The fact of incarceration matters because a plaintiff who is a prisoner at the time

his case is filed is subject to the restrictions of the Prison Litigation Reform Act. In

particular, the Court is required to promptly screen the complaint and dismiss any claims

that are frivolous, malicious, or fail to state a claim upon which relief can be granted.

28 U.S.C. § 1915A. And anytime a case or an appeal is dismissed for one of these reasons,

the plaintiff incurs a “strike.” 28 U.S.C. § 1915g. Once a plaintiff earns three strikes, he is

prohibited from proceeding IFP in any future civil action or on any appeal, unless he is



                                        Page 1 of 5
under imminent danger of serious physical injury. Id.

       The Court, operating under the assumption that Podkulski was not a prisoner at

the time he filed suit, assessed and granted Podkulski’s motion to proceed IFP. Podkulski

v. Trost, et al., Case No. 17-cv-1284-NJR-GCS (S.D. Ill.), Doc. 6. The Court then reviewed

Podkulski’s complaint and determined that some of his claims were improperly joined in

the action, and those claims were severed into two separate cases: 18-cv-214-NJR-MAB

and 18-cv-246-MJR. Id. at Doc. 7. Podkulski was permitted to proceed IFP in case 18-cv-

214-NJR-MAB. Podkulski v. Butler, Case No. 18-cv-214-NJR-MAB (S.D. Ill.), Doc. 7. But in

case 18-cv-246-MJR, it was determined that Podkulski’s claim was legally frivolous, and

he was consequently denied leave to proceed IFP and his complaint was dismissed with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Podkulski v. Niepert, Case No. 18-cv-246-

MJR (S.D. Ill.), Doc. 5.

       The Court has since learned that it was wrong about Podkulski’s status as a non-

prisoner. The Court’s own research reveals that Podkulski has an extensive litigation

history in the federal district courts in Illinois. In fact, he has filed over thirty lawsuits.

After reviewing the docket in many of those lawsuits, as well as consulting publicly-

available databases and running Google searches of Podkulski’s name, the Court now

knows that Podkulski was incarcerated in the Illinois Department of Corrections in 2001

following convictions on burglary and theft charges. People v. Podkulski, Case no. 1-12-

2554, 2014 WL 5315178 (Ill. App. Ct. Oct. 16, 2014); People v. Podkulski, Case no. 3-12-0375,

2013 WL 5728256 (Ill. App. Ct. Oct. 17, 2013). He was scheduled to be released on parole

October 22, 2014, but he was arrested that very day for the stabbing death of a woman



                                        Page 2 of 5
twelve years earlier. 1 Podkulski was booked into the Cook County Jail on October 23,

2014, and he remains there to this day. 2

        This, of course, means that Podkulski was incarcerated at the time he filed his

complaint in case 17-cv-1284-NJR-GCS on November 27, 2017. Unfortunately, however,

Podkulski omitted any mention in his complaint (and the documents filed

contemporaneously with his complaint) that he was incarcerated. Podkulski v. Trost, et al.,

Case No. 17-cv-1284-NJR-GCS (S.D. Ill.), Docs. 1, 2, 3. He also took steps to actively conceal

the fact that he was incarcerated by providing the Court with the address of a private

home. The Court notes this is not the first time Podkulski has done such a thing.

Podkulski filed IFP motions misrepresenting that he was not incarcerated in at least two

other cases in the Northern District of Illinois; those cases were dismissed when

Podkulski failed to respond to show cause orders regarding his deception. See Podkulski

v. Miles, et al., Case No. 17 C 8629, Docs. 18, 20 (N.D. Ill. May 23, 2019); Podkulski v.

Williams, et al., Case No. 14 C 10104, Docs. 9, 21 (N.D. Ill. June 8, 2015).

        The Court also has learned that Podkulski incurred three strikes prior to filing his

lawsuit in this district. At least three of approximately thirty civil rights actions Podkulski




1 Don Babwin, Man Charged in 2002 Suburban Chicago Slaying, ASSOCIATED PRESS, available at

https://www2.illinois.gov/idoc/news/IDOCintheNews/Documents/2014/Bedford%20Park%20Cold%
20Case%20IDOC%20Help%2023Oct14.pdf (last visited June 25, 2019); B.J. Lutz and Lauren Petty, Man
Charged         in      2002     Bedford    Park       Cold        Case,       NBCCHICAGO.COM,
https://www.nbcchicago.com/news/local/bedford-park-cold-case-jennifer-boyd-280186442.html (last
visited June 25, 2019).

2    This  information     is     available     on    the     Cook   County   Sheriff’s   website   at:
https://inmatelocator.ccsheriff.org/ (last visited June 25, 2019).




                                              Page 3 of 5
has filed while he was incarcerated or detained have been dismissed on the grounds that

they were frivolous, malicious, or failed to state a claim upon which relief may be granted.

See, e.g., Podkulski v. Snyder, Case No. 03 CV 5924 (N.D. Ill.) (Doc. 4) (dismissing case

pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state an actionable federal claim);

Podkulski v. Walker, Case No. 07 CV 1664 (N.D. Ill.) (Doc. 8) (dismissing case pursuant to

28 U.S.C. § 1915(e)(2)(B) for failure to state an actionable claim); and Podkulski v. Olson,

Case No. 16 CV 3331 (N.D. Ill.) (Doc. 51) (dismissing case on the basis of res

judicata). 3 Consequently, Podkulski is no longer entitled to proceed IFP without

prepayment of the filing fee unless he is in imminent danger.

        By all appearances, Podkulski was aware that he had struck out before he filed his

lawsuit in this district on November 27, 2017, because he had been told as much just

fourteen days earlier in one of his other lawsuits in the Northern District of Illinois.

Podkulski v. Merritt, et al. Case No. 18-cv-7205 (N.D. Ill.) (Doc. 6). “A litigant who knows

that he has accumulated three or more frivolous suits or appeals must alert the court to

that fact.” Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008) (citing Sloan v. Lesza, 181

F.3d 857, 858–59 (7th Cir.1999)). But at the outset of his case, Podkulski did not disclose

to this Court his full litigation history, nor did he indicate that he had received three

strikes. Podkulski v. Trost, et al., Case No. 17-cv-1284-NJR-GCS (S.D. Ill.), see Doc. 1, pp. 2,

6. He also did not make any effort to correct the Court’s oversight of this fact, and he



3Gleash v. Yuswak, 308 F.3d 758, 762 (7th Cir. 2002) (explaining that suit dismissed on the basis of claim
preclusion (res judicata) was frivolous)




                                               Page 4 of 5
accepted the benefit of proceeding without prepaying the filing fee, which he knows he

is not entitled to do.

       Because of Podkulski’s deception—or perhaps outright fraud—regarding his

incarceration and status as a three-striker, his case is dismissed with prejudice. Isby v.

Brown, 856 F.3d 508, 521 (7th Cir. 2017) (“Restricted filers must still alert the court to their

three-strikes status or risk dismissal and termination of their suits ‘not only for lack of

payment but also as a sanction for misconduct.’”) (quoting Ammons, 547 F.3d at 725).

Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999) (“Litigants to whom § 1915(g) applies take

heed! An effort to bamboozle the court by seeking permission to proceed in forma

pauperis after a federal judge has held that § 1915(g) applies to a particular litigant will

lead to immediate termination of the suit.”) See also Hoskins v. Dart, 633 F.3d 541, 544 (7th

Cir. 2011) (affirming dismissal of case for deception about litigation history).

       The Clerk of Court is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: June 26, 2019


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 5 of 5
